Title: From George Washington to William Pearce, 21 May 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce
                  Philadelphia May 21st 1794
               
               Agreeably to what I promised in my letter of the 19th, I now write to you further, on the subject of my Flour.
               Although I think the probability is, that flour will rather rise than fall, yet, as the warm Season is coming on, and I had rather be upon a certainty with respect to the Sale of mine than to hold it up for a higher price, by which I may be disappointed. It is my desire, if what I mentioned in my last, of the day before yesterday; viz.—Six dollars pr Barl for Superfine, and five dollars & two thirds for the fine, can be had, on sixty days credit in good hands, that you would make the bargain final; & deliver the flour as soon as possible, as it is from thence the purchaser (unless you agree otherwise) will count the days.
               Colo. Hooe bought from me last year; but sell to any other good hand, if more can be obtained—I am Yr friend &ca
               
                  Go: Washington
               
            